Citation Nr: 1535018	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-27 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963, with subsequent service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he suffers from bilateral hearing loss and tinnitus as a result of his military service.  See, e.g., the Board hearing transcript dated April 2015.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

The Board initially notes that, following the Veteran's active duty discharge in November 1963, he served in the U.S. Army Reserves from 1964 through 1967.  He recently testified that he was initially diagnosed with hearing loss in 1966, during his Reserve service.  See the April 2015 Board hearing transcript, pgs. 9-10.  However, the Veteran's service treatment records from his Reserve service have not been associated with the claims file.  As such, these service records should be obtained for consideration in connection with the issues on appeal.

With respect to the claimed bilateral hearing loss and tinnitus, the Veteran argues that he experiences these disabilities as a result of military noise exposure during his active military service.  Specifically, he reported that he was routinely exposed to small arms fire and generator noise in the performance of his military occupational specialty (MOS).  See the letter from Dr. T.P. dated November 2008.  The Veteran's DD-214 indicated that his MOS was communications general specialist.  As such, the Board does not dispute that the Veteran's contentions of routine exposure to generator noise in the performance of his MOS.  Post-service treatment records document the Veteran's report of hearing loss and tinnitus.  See, e.g., the private treatment records dated January 2002 and August 2005.  Moreover, the Veteran recently submitted private audiological evidence documenting worsening hearing thresholds.  See the letter from Dr. V.C. dated April 2015.

In support of his claims, the Veteran submitted a November 2008 letter, in which Dr. T.P. concluded that the Veteran's "hearing loss is likely a combination of noise exposure and aging and the high frequency component is as likely as not, due to his previous noise exposure."  Critically, Dr. T.P. failed to explain the basis for his conclusion in support of medical nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The Veteran has not been afforded a VA examination with respect to the pending claims; thus, there remain questions as to current diagnosis and etiology of the claimed hearing loss and tinnitus disabilities.  A remand for an appropriate VA examination should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2014); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since May 2011 and copies of physical examination reports during his employment with the fire department.  All such available documents should be associated with the claims file.

2. Contact the appropriate records custodians, in order to obtain the Veteran's treatment records from his service in the U.S. Army Reserves from 1964 to 1967.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. Then, schedule the Veteran for a VA audiological examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should obtain a complete history of the Veteran's audiological complaints.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss and/or tinnitus had its(their) onset in service or is(are) otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

The examiner should also address the Veteran's lay testimony regarding his hearing acuity and tinnitus symptomatology during service and continuing thereafter.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

